Exhibit 10.1
EXECUTION VERSION
AMENDED AND RESTATED ELECTRIC SERVICE AGREEMENT
BETWEEN
THE CITY OF COFFEYVILLE, KANSAS
AND
COFFEYVILLE RESOURCES NITROGEN FERTILIZERS, LLC
DATED AS OF AUGUST 1, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     
ARTICLE I.
  DEFINITIONS
 
   
ARTICLE II.
  ELECTRIC SERVICE CUSTOMER INFORMATION
 
   
ARTICLE III.
  PAYMENT SECURITY
 
   
ARTICLE IV.
  ELECTRIC TRANSMISSION
 
   
ARTICLE V.
  ELECTRIC POWER AND ENERGY
 
   
ARTICLE VI.
  RATES AND CHARGES
 
   
ARTICLE VII.
  BILLINGS AND PAYMENTS: TERMINATION OF SERVICE
 
   
ARTICLE VIII.
  SERVICE CHARACTERISTICS
 
   
ARTICLE IX
  ELECTRIC STANDARDS FOR THE FACILITY
 
   
ARTICLE X.
  METERING
 
   
ARTICLE XI.
  FORCE MAJEURE
 
   
ARTICLE XII.
  RIGHTS-OF-WAY AND ACCESS
 
   
ARTICLE XIII.
  DELIVERY POINTS
 
   
ARTICLE XIV.
  TERM
 
   
ARTICLE XV.
  ASSIGNMENT
 
   
ARTICLE XVI.
  LIABILITY: LEGAL REMEDIES
 
   
ARTICLE XVII.
  AMENDMENT(S) AND RESERVATION OF POWERS
 
   
ARTICLE XVIII.
  MOTORS—STARTING PROCEDURES AND ALLOWABLE CURRENTS
 
   
ARTICLE XIX.
  MISCELLANEOUS

 



--------------------------------------------------------------------------------



 



ELECTRIC SERVICE AGREEMENT
     This AMENDED AND RESTATED AGREEMENT FOR ELECTRIC SERVICE (The “Agreement”
or the “Terms and Conditions of Service”) is made and entered into as of the
first day of August, 2010, by and between the City of Coffeyville, Kansas
(“City”), a municipal corporation organized and existing under the laws of the
State of Kansas, and Coffeyville Resources Nitrogen Fertilizers, LLC (together
with its successors and permitted assigns, “Coffeyville Resources”), a Delaware
Limited Liability Company.
W I T N E S S E TH:
     WHEREAS, the City purchases wholesale power and energy, and transmission
capacity; and owns and operates its own generation, transmission, and
distribution facilities to furnish retail electric service to the geographic
area identified as the City’s Certified Electric Service Territory pursuant to
K.S.A. 66-1,170, et seq.; and
     WHEREAS, Coffeyville Resources owns a nitrogen fertilizer facility
(together with the associated Linde Air Separation Unit and any other related
facilities, as further defined in Section 1.13 hereof, the “Facility”) in the
City’s Certified Electric Service Territory1, which is a retail customer of the
City’s municipal electric utility; and
     WHEREAS, Coffeyville Resources and the City entered into that certain
Agreement for Electric Service dated January 13, 2004 (“2004 Agreement”)
pursuant to which Coffeyville Resources purchases municipal electric service
from the City; and
     WHEREAS, the City and Coffeyville Resources have agreed to amend and
restate the 2004 Agreement as set forth herein and that the Agreement and these
Terms and Conditions of Service supersede and cancel all previous terms and
conditions of service pertaining to the supplying and taking of the City’s
electric service by the Facility as of the Effective Date (as “Effective Date”
is defined in Section 1.10 herein); and
     WHEREAS, the City and Coffeyville Resources have agreed that these Terms
and Conditions of Service shall govern the supplying by the City and taking by
the Facility of the City’s municipal electric service for the Facility within
the City’s Certified Electric Service Territory1 as of the Effective Date;
     NOW, THEREFORE, the City and Coffeyville Resources agree as follows:
 

1   As modified by the Kansas Corporation Commission on June 26, 2000, to
include that portion of the Facility which originally was situated beyond the
City’s Certified Electric Service Territory at the time the City entered into
that certain Electric Service Agreement with Farmland Industries, Inc.

-2-



--------------------------------------------------------------------------------



 



ARTICLE I. DEFINITIONS
     The following terms included in this Agreement shall be defined as follows:

1.1   “AEP” shall mean the American Electric Power Company, Inc., a New York
corporation, and the facilities of any electric company division, affiliate,
and/or subsidiary of AEP and any purchaser, successor, or transferee of AEP or
any of AEP’s division, affiliates and/or subsidiaries. AEP and PSO transferred
functional control of their transmission facilities that they own in the state
of Oklahoma to SPP, which put the transmission service over AEP’s and PSO’s
transmission facilities under the SPP tariff.   1.2   “Applicable Losses” shall
be as defined in Section 1.02 of the Power and Energy Supply Contract.   1.3  
“City” shall have the meaning given in the introductory paragraph.   1.4   “City
Certified Electric Service Territory” shall mean the geographic area in which
the City has the responsibility and exclusive right to supply retail electric
service pursuant to K.S.A. 66-1,170, et seq.   1.5   “Coffeyville Resources”
shall mean Coffeyville Resources Nitrogen Fertilizers, LLC, a limited liability
company organized and existing under the laws of the State of Delaware, together
with its successors and assigns.   1.6   Reserved.   1.7   Reserved.   1.8  
Reserved.   1.9   “Distribution Facilities” shall mean any electric line used to
furnish retail electric service, including any line from a Substation to an
electric consuming facility, but such term does not include any transmission
facilities (including the Transmission Facilities as defined in this Agreement).
There are no Distribution Facilities used to furnish retail electric service to
the Facility Delivery Point(s) pursuant to this Agreement.   1.10   “Effective
Date” shall mean August 1, 2010.   1.11   Reserved.   1.12   Reserved.

-3-



--------------------------------------------------------------------------------



 



1.13.   “Facility” shall mean any piece of land or real estate or any building,
structure, or improvement or portion thereof that make up the Coffeyville
Resources nitrogen fertilizer facility, the associated Linde Air Separation
Unit, and any other related facilities or enhancements within the City Certified
Electric Service Territory and within the area highlighted on the attached
Exhibit 10 that receives or may receive power through the Facility Delivery
Point(s) as defined in 1.14.   1.14   “Facility Delivery Point(s)” shall mean
the 13.8 kV metering location(s) in 138/13.8 kV Substation B, as depicted on
Exhibit 3, attached hereto.   1.15   “Force Majeure” shall mean “acts of God,”
including but not limited to, flood, tornado, earthquake, storm, lightning or
fire. Force Majeure shall also include labor strikes, slow downs, or walkouts,
war, riot, civil disturbance, sabotage, or restraint by a court or public
authority, which by the exercise of due diligence and foresight could not
reasonably have been avoided. Force Majeure shall also include the temporary
interruption or reduction in electric service, which, in the reasonable opinion
of the City, is necessary to prevent severe system overload, or for the purpose
of necessary maintenance, repairs, replacements, or installation of equipment.
Except in the case of emergency, the City will give Coffeyville Resources as
much prior notice as is reasonably possible of such temporary interruptions or
reductions and will perform any necessary, replacements, repairs, or
installation of equipment in accordance with a mutually agreeable schedule so as
to cause the least inconvenience to the City and Coffeyville Resources. Force
Majeure shall not excuse any failure to pay money when due.   1.16   “Good
Utility Practice” shall mean any of the practices, methods and acts engaged in
or approved by a significant portion of the electric utility industry during the
relevant time period, or any of the practices, methods and acts which, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition. Good Utility Practice is not intended to be limited to the
optimum practice, method, or act to the exclusion of all others, but rather to
be acceptable practices, methods, or acts generally accepted in the region.  
1.17   “Meter” shall mean any device or devices used to measure or register
electric power and energy.   1.18   “Operation & Maintenance Charges” shall mean
the actual City cost of operating, maintaining, repairing, replacing and
insuring the Transmission Facilities serving the Facility plus the overhead
mark-up, all as set forth in the Rate Schedule, but shall not include such costs
included in a revenue requirement recovered by the City under the SPP Open
Access Tariff.

-4-



--------------------------------------------------------------------------------



 



1.19   “Payment Security Instrument” shall mean the instrument furnished
pursuant to Article III hereof.   1.20   “Power and Energy Supply Contract”
shall mean the Power Purchase and Sale Agreement by and between Grand River Dam
Authority and the City of Coffeyville Kansas Effective as of August 1, 2007
(attached hereto as Exhibit 2), or any subsequent power and energy supply
contracts executed by the City to serve the Facility.   1.21   “Power Factor”
shall mean the ratio of real power (kW) to apparent power (kVA) for any given
load and time. Generally, it is expressed as a percentage ratio.   1.22   “Power
Factor Adjustment” shall mean an adjustment in the billing under the Rate
Schedule if the Facility’s Power Factor varies from the specified range of
percentages set forth herein.   1.23   “PSO” shall mean the Public Service
Company of Oklahoma.   1.24   “PSO Interconnection Agreement” shall mean the
Interconnection Agreement between the City and Public Service Company of
Oklahoma (PSO), attached hereto as Exhibit 4.   1.25   “Rate Schedule” shall
mean the schedule, attached hereto as Exhibit A, setting forth the amount to be
paid by Coffeyville Resources to the City for electric service.   1.26   “SPP”
shall mean the Southwest Power Pool.   1.27   “SPP Charges” shall mean the
charges imposed by the SPP under its Open Access Tariff and the SPP Network
Integration Transmission Service Agreement for the provision of transmission
service, ancillary services or other services by the SPP for the City’s electric
loads, including Coffeyville Resources, as apportioned to Coffeyville Resources
in accordance Item 2 of the Rate Schedule, but shall not include any penalties
for failure to comply with any SPP or North American Electric Reliability
Corporation (“NERC”) reliability standard.   1.28   “SPP Network Integration
Transmission Service Agreement” shall mean the agreement between the City and
SPP attached hereto as Exhibit 1 as the same may be amended from time to time
pursuant to SPP’s right to file unilateral changes to the SPP Network
Integration Transmission Service Agreement under Section 205 of the Federal
Power Act (“FPA”) and the FERC’s right to require changes under Section 206 of
the FPA.

-5-



--------------------------------------------------------------------------------



 



1.29   “SPP Open Access Tariff” shall mean the tariff approved by the Federal
Energy Regulatory Commission pursuant to which SPP provides transmission
service, including SPP Network Integration Transmission Service.   1.30  
“Substation B” shall mean the 138/13.8 kV Substation as depicted on Exhibit 9,
attached hereto.   1.31   “SWEPCO” shall mean Southwestern Electric Power
Company.   1.32   “Transmission Capacity” shall mean the transmission transfer
capability available to the City pursuant to the SPP Network Integration
Transmission Service Agreement for the delivery of the City’s entitlements
(which would include electric power and energy up to the then current electric
demand of the Facility) under the Power and Energy Supply Contract.   1.33  
“Transmission Facilities” shall mean the City owned transmission facilities,
inclusive of but not limited to, the two 138 kV transmission lines from the
City/PSO Interconnection Point to and including Substation B used for the bulk
transfer of energy from the City/PSO interconnection point to the Facility
Delivery Point(s), but such term does not include any Distribution Facilities.
For purposes of Section 4 of the Rate Schedule, Transmission Facilities shall
include any future Direct Assignment Facilities.   1.33A   “Direct Assignment
Facilities” shall mean facilities or portions of facilities that are constructed
by the City for the sole use or benefit of Coffeyville Resources, the cost and
design of which is agreed to by Coffeyville Resources, in its sole discretion,
and which the City has no obligation to construct in the absence of Coffeyville
Resources’ agreement to the design and cost thereof and cost recovery
arrangements therefor. Any cost recovery agreements between the City and
Coffeyville Resources for Direct Assignment Facilities shall be incorporated
into this Agreement under Section 6 of the Rate Schedule.   1.34   “Transmission
Wheeling Charge” shall mean the wheeling charge to Coffeyville Resources for
energy transferred across the transmission system and/or through the SPP Network
Integration Transmission Service Agreement, as set forth in the Rate Schedule.

ARTICLE II. ELECTRIC SERVICE CUSTOMER INFORMATION

2.1   Coffeyville Resources shall provide customer information to the City
Finance Department for service to the Facility through the Facility Delivery
Points. This information shall include the name of the individuals who will be
responsible for processing the account payment and local operations, with their
mailing addresses, fax and phone numbers.

-6-



--------------------------------------------------------------------------------



 



ARTICLE III. PAYMENT SECURITY

3.1   Coffeyville Resources shall furnish the City with a Payment Security
Instrument, which shall be (a) an irrevocable Letter of Credit from a bank or
financial institution acceptable to the City, (b) a Payment Security Bond from
an insurance company acceptable to the City, (c) such other equivalent
instrument or instruments from an entity or entities acceptable to the City, or
(d) an interest-bearing, cash collateralized trust account with a financial
institution in trust of the City, in each case in the amount of three million
dollars ($3,000,000), to cover Coffeyville Resources’ obligations with respect
to payment of the minimum Transmission Wheeling Charges and of monthly electric
use billings. In the event Coffeyville Resources expands the Facility, and such
expansion increases the average monthly electric charges by more than $125,000
per month measured at one hundred twenty (120) day intervals following the
expansion, Coffeyville Resources shall increase the amount of the Payment
Security Instrument by two (2) times the amount of the average increase.   3.2  
In the event Coffeyville Resources breaches its requirement to make any of the
payments or portions thereof as they become due for payment for the charges
outlined in Section 3.1 above, and such breach has not been cured or corrected
by Coffeyville Resources within ten (10) days after its receipt of written
notice by the City to Coffeyville Resources of such breach, all of the remaining
aggregate of payments shall immediately become due and payable. If said payment
is not made by Coffeyville Resources within ten (10) days after its receipt of
written notice by the City to Coffeyville Resources as set forth above, then the
City will make demand for all of the remaining aggregate of payments against the
issuer of the Payment Security Instrument.   3.3   The Payment Security
Instrument identified above is attached hereto as Exhibit 5. As of the date of
this Agreement, the form of the Payment Security Instrument is in the full
amount of $3,000,000 and is acceptable in form to the City for its term thereof.
  3.4   If the Payment Security Instrument furnished pursuant to this
Article III expires or is terminated prior to the expiration of the term of this
Agreement, then Coffeyville Resources shall furnish a substitute Payment
Security Instrument acceptable to the City no later than forty-five (45) days
prior to the expiration or termination date of the Payment Security Instrument,
or pay the aggregate unpaid balance of the amounts secured and owing. If the
full amount owing is not paid in full by Coffeyville Resources or an acceptable
substitute Payment Security Instrument is not furnished within thirty-five
(35) days prior to the expiration or termination date of the Payment Security
Instrument, then the City will make demand for payment due and owing against the
issuer of the Payment Security Instrument.

-7-



--------------------------------------------------------------------------------



 



ARTICLE IV. ELECTRIC TRANSMISSION

4.1   The City and the SPP have entered into the SPP Network Integration
Transmission Service Agreement. Pursuant to the SPP Network Integration
Transmission Service Agreement, the City will have available for the delivery of
the City’s entitlements (which would include electric power and energy up to the
then current electric demand of the Facility) under the Power and Energy Supply
Contract. Subject to the right of SPP to curtail transmission service under and
in accordance with its SPP Open Access Transmission Tariff and to the right of
the SPP unilaterally to file amendments pursuant to Section 205 of the Federal
Power Act, each day during the term of this Agreement, the City will have an
amount of transmission transfer capability designated as Maximum Net Dependable
Capacity (“MNDC”) specified in Appendix 1 to the Network Integration
Transmission Service Agreement. The current amount of the MNDC is 139 megawatts
as of the Effective Date. The City will not curtail the delivery of electric
power and energy required to the Facility in amounts up to 90 megawatts, except
(i) as the SPP may require or provide pursuant to its Open Access Transmission
Tariff, or (ii) due to Force Majeure.       During the Term of the Agreement,
the City will use all reasonable efforts to maintain the SPP Network Integration
Transmission Service Agreement in full force and effect, with an MDNC thereunder
in an amount of no less than 139 MDNC. If, for any reason, the SPP Network
Integration Transmission Service Agreement is unavailable during the Term of
this Agreement, the City will use its best efforts to replace such agreement
with a reasonably similar agreement.

4.2   If the Facility does not use the full amount of Transmission Capacity
available for its use, the City may use such capacity to serve any retail
customer within the City Certified Electric Service Territory without
compensation to Coffeyville Resources. However, for any new commercial or
industrial customer that individually has a peak demand of 2 megawatts or more,
commencing operations subsequent to the date of execution of this Agreement, the
City shall provide during the term of this Agreement, a $0.001 (1 mill) rebate
to Coffeyville Resources for each kilowatt-hour of energy paid for by such
customer that was wheeled across the Transmission Facilities to serve such
customer. This rebate is limited to a maximum of $2,500,000 over the life of the
Agreement. Notwithstanding anything to the contrary herein, the provisions of
this Section 4.2 shall cease to be effective as of the commencement of the
Extension Term.   4.3   Reserved.   4.4   Any net revenue generated by the City
from the transmission of energy across the Transmission Facilities by another
power provider to serve retail customers outside of the City Certified Electric
Service Territory shall be shared equally with Coffeyville Resources.
Notwithstanding anything to the contrary herein, the

-8-



--------------------------------------------------------------------------------



 



    provisions of this Section 4.4 shall cease to be effective as of the
commencement of the Extension Term.

4.5   On or before July 1 of each year throughout the Term of this Agreement,
Coffeyville Resources shall provide the City a written forecast of its estimated
electrical demand during each calendar year during the ensuing ten year period.
  4.6   Coffeyville Resources may not resell any of the Transmission Capacity
made available to the Facility under this Agreement on the City’s Transmission
Facilities or through the SPP Network Integration Transmission Service
Agreement.   4.7   Coffeyville Resources may not use any of the Transmission
Capacity made available to the Facility under this Agreement on the City’s
Transmission Facilities or through the SPP Network Integration Transmission
Service Agreement for any electric load or service except the Facility, without
the written consent of the City as approved by the City’s Governing Body, which
consent shall not be unreasonably withheld, and subject to the limitations set
forth in the SPP Network Integration Transmission Service Agreement and the PSO
Interconnection Agreement. In the future, if it becomes legally permissible for
Coffeyville Resources to obtain power and energy for its Coffeyville Refinery
through the Transmission Capacity made available to the Facility on the City’s
Transmission Facilities or through the SPP Network Integration Transmission
Service Agreement, subject to City approval, which approval shall not be
unreasonably withheld, and the limitations set forth in the SPP Network
Integration Transmission Service Agreement and the PSO Interconnection
Agreement, Coffeyville Resources shall be allowed to do so under Items 2 and 3
of the Rate Schedule and by payment of any additional cost incurred by the City,
inclusive of but not limited to capital investments for additional Transmission
and Distribution Facilities if necessary.   4.8   The City shall not amend any
Facility related provisions of the SPP Network Integration Transmission Service
Agreement that are within the sole control of the City without written
concurrence from Coffeyville Resources.

ARTICLE V. ELECTRIC POWER AND ENERGY

5.1   Reserved.   5.2   No later than six (6) months prior to the termination or
expiration of any existing Power and Energy Supply Contract, Coffeyville
Resources will deliver to the City a written forecast of its estimated monthly
power and energy requirements for the Facility for the ten (10) year period
beginning with the expiration date of the existing Power and Energy Supply
Contract.

-9-



--------------------------------------------------------------------------------



 



5.3   For periods subsequent to the Effective Date, Coffeyville Resources
understands and agrees that the cost and any other obligations associated with
any Power and Energy Supply Contract for additional power and energy or any
subsequent Power and Energy Supply Contract shall be billed to and paid for by
Coffeyville Resources under the Rate Schedule.   5.4   The City’s obligation is
limited to the extent that such power and energy are available through a firm
Power and Energy Supply Contract(s), which, as provided above, the City shall
use its best efforts in good faith to secure following Coffeyville Resources’
delivery of the forecast of estimated power and energy requirements.   5.5   In
the event power and energy cease to be available under the Power and Energy
Supply Contract, the City shall use its best effort in good faith to obtain
power and energy at the lowest price available delivered to the delivery
point(s) on the GRDA, SWEPCO or PSO systems of SPP, consistent with the City’s
best judgment as to the reliability of the supplier, and upon such other terms
and conditions as the City may reasonably require. Coffeyville Resources may
reject any power and energy supply contract subsequent to such contract in
effect on and as of the Effective Date hereunder, as proposed by the City.
However, if Coffeyville Resources rejects a power and energy supply contract as
proposed by the City, the City is relieved of any and all obligations and
responsibilities to provide power and energy to the Facility until such time
that the City and Coffeyville Resources can obtain a power and energy supply
contract agreeable to both parties. Further, if Coffeyville Resources rejects a
power and energy supply contract as proposed by the City, such action does not
relieve Coffeyville Resources from its obligation and responsibility to pay any
and all expenses or payments due or to become due in the future pursuant to this
Agreement.   5.6   The City shall not amend any Facility related provisions of
the Power and Energy Supply Contract that are within the sole control of the
City without written concurrence from Coffeyville Resources.

ARTICLE VI. RATES AND CHARGES

6.1   Coffeyville Resources agrees to pay the City monthly during the term of
this Agreement for electric service provided hereunder, in accordance with the
Rate Schedule. A sample invoice calculated pursuant to this Agreement is
attached hereto as Schedule A.

ARTICLE VII. BILLINGS AND PAYMENTS: TERMINATION OF SERVICE

7.1   The City’s electric meters shall normally be read at approximately monthly
intervals and bills for electric service shall normally be submitted to
Coffeyville

-10-



--------------------------------------------------------------------------------



 



    Resources on monthly intervals. Whenever it is not possible with reasonable
diligence to read a meter for a billing period, the City may submit an estimated
bill based upon previous usage and other available information, with the amount
of such bill to be subsequently adjusted as necessary when the next actual
reading is obtained.

7.2   The City will electronically mail and/or fax on the billing date a bill
for electric service to the Facility at the electronic address and/or facsimile
number of the Facility, or at such other address and facsimile number designated
by Coffeyville Resources pursuant to Article II herein. Failure to receive a
bill in no way exempts Coffeyville Resources from liability for payment for
electric service. Each bill will separately set out the SPP Charges due for the
month.   7.3   Charges for electric service shall be due and payable monthly
within 15 days after the billing date, and each monthly bill shall have stamped
thereon the due date. In the event a monthly bill is not paid in full by the due
date indicated thereon, an order shall be issued (subject to Section 7.7 hereof)
causing the electric service to the Facility to be disconnected, for such
nonpayment. Coffeyville Resources shall pay its electric bill via wire transfer
to a wire transfer address as designated in writing by the City.   7.4  
Coffeyville Resources shall pay a flat ten (10%) percent of the balance due as a
late charge on any delinquent payment.   7.5   If electric service has been
disconnected due to a breach of this Agreement by Coffeyville Resources,
re-connection shall occur only upon total payment of the amount past due, any
applicable late charge and payment of a reconnection service charge in the
amount of Ten Thousand Dollars ($10,000).   7.6   In the event Coffeyville
Resources should offer payment for any monthly electric bill, or portion
thereof, by means of a check or order which has not been honored on account of
insufficient funds of the maker to pay same, or because the check or order was
drawn on a closed account or on a non-existent account, or otherwise dishonored
(unless wrongfully dishonored), a check service charge in the amount of Ten
Thousand Dollars ($10,000) shall be charged and collected as a service charge
for proper handling and administration. Provided, in the event two (2) such
dishonored checks or orders are made to the City for electric service within any
last preceding twelve (12) month period, payment of each monthly electric bill
by Coffeyville Resources shall be made and acceptable only by certified or
cashier’s check or wire transfer.   7.7   The City may discontinue electric
service to the Facility for any of the reasons set forth below, after written
notice stating the reason or reasons for such discontinuance has been given to
Coffeyville Resources by delivery in accordance with Section 19.12 and by
delivery to the address of the Facility or to such other

-11-



--------------------------------------------------------------------------------



 



    billing address requested by Coffeyville Resources as shown on the City’s
records, and the reason or reasons for such proposed discontinuance have not
been cured or corrected by Coffeyville Resources within 10 days after receipt of
such notice:

  a)   Non-payment of a bill for electric service;     b)   Refusal by
Coffeyville Resources or its representatives to provide the City reasonable
access to its equipment located at the Facility;     c)   Violation by
Coffeyville Resources of any applicable federal, state, city, or regulatory
agency laws, rules or regulations covering electrical service or services to the
Facility;     d)   Potential adverse effect of the Facility’s equipment and/or
appurtenances on service to other customers;     e)   Violation of or
non-compliance with any provision of this Agreement for service;     f)  
Failure of Coffeyville Resources to maintain current Payment Security
Instruments as required pursuant to these Terms and Conditions of Service,
except to the extent payment obligations have been satisfied by realizing
through payment from the surety of a Payment Security Instrument or otherwise;  
  g)   Failure of Coffeyville Resources to increase the amount of the Payment
Security Interest as provided in Article 3; or     h)   Failure of Coffeyville
Resources to either pay the aggregate unpaid balance of the amounts secured and
owing or furnish a substitute Payment Security Instrument as provided in
Section 3.4.

7.8   The City may discontinue electric service without advance notice to
Coffeyville Resources for any of the reasons set forth below:

  a)   Existence of a dangerous or defective condition related to the wiring or
equipment at the Facility;     b)   When a defective condition of wiring or
equipment at the Facility results, or is likely to result, in danger to life or
property or interference with proper service to others;     c)   Fraudulent use
of electricity; or     d)   Tampering with the City’s regulating and measuring
equipment or other property.

7.9   Coffeyville Resources shall be responsible for all damage to, misuse of,
or loss of the City’s property located at the Facility, unless caused by an act
of God or the negligence of the City and its agents, Coffeyville Resources shall
not authorize anyone to change, remove, or tamper with the City’s property.  
7.10   No regulating or measuring equipment, or other property or equipment
owned by the City, wherever situated, whether located at the Facility or
elsewhere, shall be

-12-



--------------------------------------------------------------------------------



 



    tampered with or interfered with for the purpose of adjustment, fraudulent
adjustment or otherwise. In the event the City’s electrical equipment has been
tampered with, the City will follow the same procedures as for fraudulent use of
electricity as outlined in these Terms and Conditions of Service.

7.11   For the purpose of these Terms and Conditions of Service, the term
“Fraudulent Use of Electricity” shall include any unauthorized use of the City’s
electric service and facilities by Coffeyville Resources.   7.12   In the event
fraudulent use of electricity or evidence of attempted fraudulent use of
electricity is discovered, or where the City’s regulating or measuring equipment
or other property has been tampered with, electric service may be discontinued
by the City without advance notice to the Facility. Electric service to the
Facility will not be resumed until Coffeyville Resources shall have paid all
bills including:

  a)   The charge for the estimated amount of electricity fraudulently consumed;
    b)   The cost of replacement or repair of any damaged City equipment; and  
  c)   A re-connection charge of Ten Thousand Dollars ($10,000).

ARTICLE VIII. SERVICE CHARACTERISTICS

8.1   Service hereunder shall be at alternating current, 3-phase, 4-wire, 60
Hertz, 13.8Y/7.97 kV, 75 MVA with an allowable variation of 10% above or below
nominal voltages.   8.2   The City will use its best efforts in good faith to
supply continuous electric service at the Facility Delivery Points; provided,
however that the foregoing shall not be deemed or construed to be a guarantee of
continuity of service. It shall be the responsibility of Coffeyville Resources
to install and maintain protective devices, which will protect the Facility’s
equipment or process during abnormal service conditions or the failure of part
or all of the electric service. The provisions of the latest edition of the
National Electrical Code and the National Electric Safety Code shall be
considered as the minimum acceptable standard for the protection and
safeguarding of persons, wiring and/or equipment of the Facility. In no event
will the City be liable for any damages to Coffeyville Resources if the Facility
equipment or process is not protected or safeguarded in conformity with such
minimum code requirements, nor shall the City be liable for any service
interruption, irregularities, or any other causes or abnormalities not caused by
the sole negligence of the City.   8.3   In order to make necessary repairs to
or replacements in the City’s facilities for supplying electric service, the
City reserves the right in accordance with Good Utility Practice, without
incurring any liability therefor, to suspend service without notice to
Coffeyville Resources for such periods as may be reasonably

-13-



--------------------------------------------------------------------------------



 



  necessary. When conditions permit an attempt will be made to notify
Coffeyville Resources of such an outage. Insofar as is practicable, any
interruption shall be made at a time, which will cause least reasonable
inconvenience to the Facility.   8.4   The City also reserves the right to
discontinue service to the Facility without advance notice, when a defective
condition of wiring or equipment at the Facility results, or is likely to
result, in danger to life or property or interference with proper service to
others. Electric service to the Facility will not be resumed until the defective
condition has been remedied to the satisfaction of the City. If such defective
condition is the result of tampering with City equipment, the provisions related
to the fraudulent use of electricity shall also apply.   8.5   The City will
endeavor at all times to maintain and operate its electrical system with minimal
interruption and voltage fluctuations consistent with economically realistic
operations and with Good Utility Practice.   8.6   Whenever high or low voltage
problems are suspected the City will check the voltage. If necessary, corrective
adjustment to the voltage will be made without delay.   8.7   Electric service
shall be provided to the Facility by two 13.8Y/7.97 kV, 75 MVA services.   8.8  
Coffeyville Resources hereby authorizes agents of the City to enter the Facility
at all times for any purpose incidental to the supplying of electric service,
including, but not limited to, inspecting the Facility’s equipment and
connections; repairing, replacing or removing City property; or tree trimming
and tree removal. Refusal on the part of Coffeyville Resources to provide
reasonable access for the above purposes shall be deemed to be sufficient cause
for discontinuance of service.   8.9   Any and all equipment, apparatus and
devices placed or installed, or caused to be placed or installed by the City on
or in the Facility’s premises shall be and remain the property of the City,
regardless of the mode or manner of annexation or attachment to real property.
Upon the termination of this Agreement, the City shall, within a reasonable
time, remove such equipment, apparatus, or devices.   8.10   City liability is
limited as provided in Article XVI hereof.

ARTICLE IX. ELECTRIC STANDARDS FOR THE FACILITY

9.1   All of the Facility’s electrical wiring and apparatus connected or to be
connected to the City’s Electric Service shall be at Coffeyville Resources’
expense and shall be installed and maintained by Coffeyville Resources in
accordance with the National Electrical Code and the National Electrical Safety
Code. In the event of a conflict between the National Codes and an applicable
municipal code, the latter

-14-



--------------------------------------------------------------------------------



 



    shall govern. The City reserves the right to refuse to connect to any wiring
or apparatus which does not meet these Code requirements and the City may,
without advance notice, discontinue service to the Facility when a defective
condition of wiring or equipment is discovered at the Facility.

9.2   Facility electric power wiring, equipment and apparatus shall not produce
harmonic currents and voltages which exceed the limitations set forth in IEEE
Standard 519-1992 or the latest revision thereof, Recommended Practices and
Requirements for Harmonic Control in Electrical Power Systems.   9.3   If it is
determined by the City that remedial action is required to correct an adverse
condition produced by the Facility through use of any equipment causing such
adverse condition, the City reserves the right, at Coffeyville Resources’
expense, to install any suitable or special equipment on City facilities, or the
City may at its option, require Coffeyville Resources to install such equipment
reasonably necessary to limit such adverse condition.

ARTICLE X. METERING

10.1   All meters shall be furnished, installed and maintained by the City and
remain its property. All meter bases, enclosures and other associated equipment
shall be furnished and maintained by the City and remain its property. No
metering equipment shall be by-passed for any reason, without prior approval of
the City.   10.2   The City will test the accuracy of the Facility’s meter(s)
within twenty (20) days after a written request has been received from
Coffeyville Resources. If the meter(s) tested is found to be more than one
percent (1%) incorrect, the City will not charge for such test. If the meter(s)
is found to be within the accuracy limits of plus or minus one percent (1%), the
City will charge Coffeyville Resources its cost to cover the costs to perform
such test, plus a ten percent (10%) overhead mark-up.   10.3   If the results of
a meter(s) test shows the average error to be more than one percent (1%) fast or
more than one percent (1%) slow, the City will adjust the bill as follows:

  a)   Fast Meters: The City shall refund Coffeyville Resources the overcharge
based on the corrected meter reading for a period equal to one-half of the time
elapsed since the last previous meter test, but not to exceed six months, or
such shorter time period set forth in the applicable Power and Energy Supply
Contract or the SPP Network Integration Transmission Service Agreement.     b)  
Slow Meters: The City shall charge Coffeyville Resources for the electricity
consumed but not included in bills previously rendered, based

-15-



--------------------------------------------------------------------------------



 



    on the corrected meter reading for a period equal to one-half of the time
elapsed since the last previous meter test, but not to exceed six months, or
such shorter time period set forth in the applicable Power and Energy Supply
Contract or the SPP Network Integration Transmission Service Agreement

10.4   If a meter is found not to register or to have been registering
intermittently for any period, the City may charge an estimated amount of
electricity used, which shall be calculated from interchange meter readings, or
by averaging the amounts registered over corresponding periods in previous
years, or in the absence of such information, over similar periods of known
accurate measurement preceding or subsequent thereto.   10.5   If a meter is
found to have an incorrect register, connection, multiplier, or constant the
error shall be corrected. Where the error is adverse to Coffeyville Resources,
the City will refund the excess charged for the amount of electricity
incorrectly metered for the period of time not to exceed 6 months the meter was
used for billing Coffeyville Resources, or such shorter time period set forth in
the applicable Power and Energy Supply Contract or the SPP Network Integration
Transmission Service Agreement. Where the error is adverse to the City, the City
will charge Coffeyville Resources the undercharge for the amount of electricity
incorrectly metered for the period of time not to exceed 6 months the meter was
used for billing Coffeyville Resources, or such shorter time period set forth in
the applicable Power and Energy Supply Contract or the SPP Network Integration
Transmission Service Agreement.

ARTICLE XI. FORCE MAJEURE

11.1   Neither Coffeyville Resources nor the City shall be considered to be in
default in respect to any obligation hereunder (other than obligations to pay
costs and expenses due) pursuant to this Agreement, if either the City or
Coffeyville Resources is prevented from fulfilling such obligation under this
Agreement by reason of Force Majeure.   11.2   If either party is prevented from
performing or hindered in performing any of its obligations by reason of Force
Majeure, then it will make performance as soon as is reasonably feasible
thereafter.   11.3   Force Majeure shall not relieve Coffeyville Resources of
its obligations to pay those amounts identified as Items 1A, 2, 3 and 4 of the
Rate Schedule, or to pay any costs of energy consumed prior to the Force Majeure
event; provided, however, that to the extent the City has been relieved of the
City’s obligation(s) under the SPP Network Integration Transmission Service
Agreement or the Power and Energy Supply Contract as a result of Force Majeure
thereunder,

-16-



--------------------------------------------------------------------------------



 



    Coffeyville Resources shall be relieved of the corresponding obligation(s)
identified as Items 1A and 2 of the Rate Schedule.

ARTICLE XII. RIGHTS-OF-WAY AND ACCESS

12.1   When requested by the City, Coffeyville Resources shall provide to the
City, at no cost to the City, necessary rights-of-way, easements, warranty
deeds, or licenses on or across Coffeyville Resources owned real estate, at
reasonable locations thereon, for the proper location upon such Coffeyville
Resources real estate of City owned electric facilities, including Transmission
Facilities that are reasonably utilized by the City for the delivery of power
and energy at the Facility Delivery Point(s).   12.2   Authorized employees of
the City shall have reasonable access to Facility premises at all reasonable
times to inspect, repair, replace, or remove City facilities.

ARTICLE XIII. DELIVERY POINTS

13.1   The Facility Delivery Point(s) are set out on Exhibit 3, attached hereto.
  13.2   Where a service connection cannot be made or maintained with adequate
clearances without being interfered with by trees or other obstructions on the
Facility’s Premises, it will be the responsibility of Coffeyville Resources to
provide whatever corrective measures are required.

ARTICLE XIV. TERM

14.1   This Agreement shall become effective on the execution of the same, and
shall continue from that date of execution until July 1, 2019; provided,
however, that at Coffeyville Resources’ sole option and upon one hundred and
eighty (180) days prior written notice provided by Coffeyville Resources to the
City, this Agreement shall be extended from July 1, 2019 through June 30, 2024
(such five year extension period shall be referred to herein as the “Extension
Term”); and provided, further, that the rates and charges applicable to such
extension period shall be as set forth in the Rate Schedule.

ARTICLE XV. ASSIGNMENT

15.1   Except as otherwise provided herein; the rights and privileges of
Coffeyville Resources under this Agreement are not assignable without the
written consent of the City; such consent not to be unreasonably withheld.  
15.2   The sale, subleasing or assignment by Coffeyville Resources of any
interest in the Facility or this Agreement shall not relieve Coffeyville
Resources or any

-17-



--------------------------------------------------------------------------------



 



    successors or assigns from the performance of the covenants and conditions
contained herein, without the written consent of the City as approved by the
City’s Governing Body. Such consent shall not be unreasonably withheld.

15.3   Prior to any sale, subleasing or assignment by Coffeyville Resources of
any interest in the Facility or this Agreement, Coffeyville Resources and/or the
transferee entity shall provide evidence reasonably satisfactory to the City
that, at a minimum, the following conditions have been satisfied: (a) the
transferee entity shall be knowledgeable in operations similar to the Facility,
(b) the transferee entity shall be formed and existing as a legal entity under
the laws of one of the states of the United States of America, and shall be
qualified to do business in the State of Kansas, (c) the transferee entity shall
expressly assume and agree to perform all of the obligations of Coffeyville
Resources under this Agreement and any other agreement of Coffeyville Resources
and the City relating to the Facility, and (d) that the Payment Security
Instruments shall apply to the obligations of the transferee entity under this
agreement. Copies of all transfer, sale, subleasing and assignment documents
shall be delivered to the City.   15.4   If a sale, sublease or assignment is
made following approval by the City as provided in this Article, the provisions
of this Article shall continue in full force and effect and no further such
sale, sublease or assignment shall be made except in compliance with the
provisions of this Article.   15.5   Nothing contained herein shall prevent
either the City or Coffeyville Resources from pledging, mortgaging, or assigning
its rights under this Agreement as security for any indebtedness, and both the
City and Coffeyville Resources may assign to the pledge or mortgagee (or to a
trustee for the holder of such indebtedness), any money due or to become due and
owing under this Agreement.

ARTICLE XVI. LIABILITY: LEGAL REMEDIES

16.1   Prior to delivery to Coffeyville Resources through the City’s Meter(s) at
the Facility Delivery Point(s), Coffeyville Resources shall not be liable for
any damages of any type whatsoever related to the power and energy
sold/purchased under this Agreement, unless such damages are the result of the
negligence or willful misconduct of Coffeyville Resources.       Subsequent to
the delivery through the meter(s) of the City at the Facility Delivery Points,
Coffeyville Resources shall be deemed to be in exclusive control of, and liable
for any damages of any type whatsoever related to the power and energy
sold/purchased under thus Agreement, unless such damages are the result of the
negligence or willful misconduct of the City.   16.2   If there is a breach of
this Agreement by either the City or Coffeyville Resources, the non-breaching
party shall have available to it all remedies available for breach

-18-



--------------------------------------------------------------------------------



 



    of contract under the laws of the State of Kansas. However, neither the City
nor Coffeyville Resources shall claim, nor shall the City or Coffeyville
Resources be permitted to recover punitive damages from the other, as a result
of the breach of this Agreement by either the City or Coffeyville Resources.

16.3   In arriving at the determination of whether negligence was involved,
accidents, acts of God, and other failures beyond the City’s control, including
but not limited to, Force Majeure events, shall not be considered negligence.
Further, negligence may be determined against the City only if the City had
prior actual notice of a system deficiency, and failed to initiate corrective
measures within a reasonable time after receipt of such actual notice.   16.4  
Neither party shall be liable to the other for any special, indirect,
consequential or punitive damages, including but not limited to loss of power,
loss of product or loss of revenues, however caused.   16.5   Notwithstanding
anything herein to the contrary, it is expressly agreed between the parties that
the City has not waived any rights it may be entitled to under the Kansas Tort
Claims Act, K.S.A. 75-6101 et seq., as amended, and any agreements made by the
City found to be inconsistent with the provisions of such Act are hereby
declared to be null and void.

ARTICLE XVII. AMENDMENT(S) AND RESERVATION OF POWERS

17.1   This Agreement may only be amended by a written amendment executed in
writing by both the City and Coffeyville Resources.   17.2   The City reserves
to itself all of its governmental and proprietary powers not specifically
limited by the provisions of this Agreement.

ARTICLE XVIII. MOTORS—STARTING PROCEDURES AND ALLOWABLE CURRENTS

18.1   Starting of any motor in the Facility shall not create an electric
utility system voltage drop that will affect other electric utility customers
and/or equipment.   18.2   Starting of the 37,000 HP synchronous motor will, for
some 138 kV transmission configurations, require use of two 138 kV, 21.6 MVAR
capacitor banks during the motor start mode. One or both 21.6 MVAR capacitor
banks will normally be in-service for transmission VAR control. Use of the banks
for motor starting will necessitate certain switching be accomplished to release
the banks for motor starting, followed by additional switching for normal system
operation.

-19-



--------------------------------------------------------------------------------



 



18.3   Coffeyville Resources and the City shall follow a defined procedure for:

  a)   Preparation for motor start.     b)   Procedure for motor start.     c)  
Switching following motor start.

18.4   The above procedure is set forth on Exhibit 6, as part of this Agreement.
  18.5   The system effort required to start the motor may cause abnormally low
voltages and abnormally high voltages; therefore, the City may be required to
notify power users of the impending voltage variations. Coffeyville Resources
shall give the City reasonable advance notice of any plans to start the motor.
The failure of Coffeyville Resources to follow the complete starting procedure
as set forth on Exhibit 6 shall cause Coffeyville Resources to be responsible
for all resulting applicable damages.   18.6   Interference Producing Equipment
(Harmonics): The Facility electric power distribution system on the load side of
the 13.8 kV meters M3 and M4 may have nonlinear connected loads which could
cause the flow of harmonic currents. These harmonic currents could cause
interference with communication and other types of equipment and when coupled
with reactive power compensation, could cause high levels of harmonic voltage
and current distortion.   18.7   Coffeyville Resources agrees to provide control
of any non-linear connected loads through the use of (1) Shunt filters,
(2) Phase multiplication, or (3) Harmonic compensation or injection so that
harmonic currents and voltages produced do not exceed those defined in IEEE
Standard 519-1992 or the latest revision thereof, “Recommended Practices and
Requirements for Harmonic Control in Electrical Power Systems.”

ARTICLE XIX. MISCELLANEOUS

19.1   This Agreement is executed by a duly authorized representative of the
City who is fully authorized to execute this Agreement on behalf of the City, as
evidenced by the City Resolution adopted by the Governing Body of the City and
attached hereto as Exhibit 7.   19.2   This Agreement is executed by a duly
authorized representative of Coffeyville Resources, who is fully authorized to
execute this Agreement on behalf of Coffeyville Resources, as evidenced by the
Secretary’s Certificate of Coffeyville Resources attached hereto as Exhibit 8.

-20-



--------------------------------------------------------------------------------



 



19.3   Coffeyville Resources agrees to maintain the Facility in good condition,
repair and working order; Coffeyville Resources agrees to pay, as the same
respectively become due, all taxes, assessments and other governmental charges
at any time lawfully levied or assessed upon or against the Facility or any part
thereof; and Coffeyville Resources agrees to annually provide written
documentation to the City that it has obtained and is maintaining all-risk
casualty insurance on the Facility in an amount not less than the actual market
value of the Facility, subject to reasonable deductibles or self-insured
retentions.   19.4   This Agreement is the entire and final expression of the
Agreement and it may not be contradicted by evidence of any prior or
contemporaneous written or oral agreements or negotiations of the parties.  
19.5   This Agreement shall be construed and enforced in accordance with the
laws of the State of Kansas, in Kansas Courts.   19.6   The covenants terms and
conditions of this Agreement shall extend to and be binding upon the successors,
assigns, trustees, and/or receivers of the respective parties thereto.   19.7  
The section headings hereof are for the convenience of referenced only and shall
not be treated as a part of this Agreement or as affecting the true meaning of
the provisions herein.   19.8   This Agreement may be executed simultaneously in
multiple counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument.   19.9   This
Agreement has been prepared from negotiations from all parties and no party
shall be charged with having prepared this document in the event an ambiguity
exists.   19.10   Should any paragraph be declared unconstitutional or
unenforceable, the validity of the remaining provisions shall be given full
force and effect.   19.11   Any waiver by the parties hereto of any breach of
any parties’ obligations under this Agreement shall not be deemed a continuing
waiver and shall not prevent the parties hereto from exercising any remedy they
may have for any succeeding breach of the same or other obligation.

-21-



--------------------------------------------------------------------------------



 



19.12   All notices and communications required to be in writing pursuant to
this Agreement shall be effective only if delivered personally, or sent by
facsimile or certified mail, or by overnight delivery service to the following
(or to such other address or facsimile number as designated in writing by one
party to the other):

Coffeyville Resources Nitrogen Fertilizers, LLC
ATTN: Plant Manager
P.O. Box 5000
Coffeyville, KS 67337
(620) 252-4357 (fax)
with a copy to:
Coffeyville Resources Nitrogen Fertilizers, LLC
10 East Cambridge Circle Drive, Suite 250
Kansas City, Kansas 66103
Fax: (913) 982-5651
Attention: General Counsel
City of Coffeyville, Kansas
ATTN: City Manager
P.O. Box 1629/102 W. Seventh
Coffeyville, KS 67337
(620) 252-6175 (fax)
(SIGNATURES ARE ON THE NEXT PAGE)

-22-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the City and Coffeyville Resources have executed this
Agreement as of the day and year first written above.

            CITY OF COFFEYVILLE, KANSAS
      By:   /s/ Alec Hendryx         Name:           Title:   Mayor       
COFFEYVILLE RESOURCES NITROGEN
FERTILIZERS, LLC
      By:   /s/ John J. Lipinski         Chief Executive Officer             

-23-



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT A RATE SCHEDULE
This rate schedule is based on exclusive use of the City’s municipal electric
utility service and, no electric service from any other source may be used by
Coffeyville Resources at the Facility.

1.   Demand, Energy and Power Cost Adjustment Charges

  A.   The monthly Demand Charge shall be equal to the demand rate set forth in
the Power and Energy Supply Contract with the Grand River Dam Authority,
attached hereto as Exhibit 2, applicable during the relevant billing period,
multiplied by Coffeyville Resources’ thirty-minute interval demand at the time
of the City’s highest thirty-minute interval demand during the monthly billing
period, adjusted for Applicable Losses as set forth in the Power and Energy
Supply Contract, or the demand rate set forth in any subsequent power and energy
supply contracts executed by the City.     B.   The monthly Energy Charge shall
be equal to the energy rate set forth in the Power and Energy Supply Contract
with the Grand River Dam Authority, attached hereto as Exhibit 2, applicable
during the relevant billing period, multiplied by the total amount of energy
(expressed in kilowatt-hours) delivered to Coffeyville Resources during the
monthly billing period, adjusted for Applicable Losses as set forth in the Power
and Energy Supply Contract, or the energy rate set forth in any subsequent power
and energy supply contracts executed by the City.     C.   The monthly Power
Cost Adjustment Charge shall be equal to the power cost adjustment rate set
forth in the Power and Energy Supply Contract with the Grand River Dam
Authority, attached hereto as Exhibit 2, applicable during the relevant billing
period, multiplied by the total amount of energy (expressed in kilowatt-hours)
delivered to Coffeyville Resources during the monthly billing period, adjusted
for Applicable Losses as set forth in the Power and Energy Supply Contract, or
the power cost adjustment rate set forth in any subsequent power and energy
supply contracts executed by the City.

2.   SPP Charges

  A.   Monthly Transmission Charge payments in the sum determined in accordance
with the Formula set forth below:

     Coffeyville Resources shall pay a proportionate share of all transmission
and ancillary service and charges for other services incurred by the City under
the SPP Open Access Tariff in connection with the delivery of purchased power to
the City’s electric system, determined as follows:
MTC = [CuPTD / CiPTD] x TTC, where

 



--------------------------------------------------------------------------------



 



         
 
  MTC =   Monthly Transmission Charge, which is Coffeyville Resources’
proportionate share of the transmission and ancillary charges incurred by the
City in connection with the delivery of purchased power to the City’s electric
system during the billing period, as set forth in the SPP’s support for its
monthly invoices to the City, which support shall be made available by the City
to Coffeyville Resources concurrently with the delivery of the City’s monthly
bill to Coffeyville Resources.
 
       
 
  CuPTD=   Customer’s Peak Transmission Demand shall be Coffeyville Resources’
highest measured demand (corrected for losses, as required), at the time of the
system peak used by the SPP to allocate transmission charges for Network
Integration Transmission Service for the billing period.
 
       
 
  CiPTD=   City’s Peak Transmission Demand, which shall be the City’s highest
measured demand (corrected for losses, as required), including the demand of
Coffeyville Resources served under this rate, at the time of the system peak
used by the SPP to allocate transmission charges for Network Integration
Transmission Service for the billing period.
 
       
 
  TTC=   Total Transmission Costs, which includes all transmission, wheeling and
ancillary charges incurred by the City associated with the delivery of purchased
power to the City’s electric system during the billing period.

3.   Transmission Wheeling Charge       The per kilowatt-hour charge listed
below for each kilowatt-hour of energy transferred on the City’s Transmission
Facilities or through the SPP Network Integration Transmission Service Agreement
for the Facility pursuant to this Agreement.

              Per Kilowatt-hour   Time Period   Charge    
[Effective Date] through June 30, 20191
  $ 0.003  
July 1, 2019 through June 30, 20232
  $ 0.0035  
July 1, 2023 through June 30, 20243
  $ 0.00375    

 

1   Coffeyville Resources shall pay for a minimum of two hundred thousand
dollars ($200,000.00) of Transmission Wheeling Charges annually, whether or not
the Facility uses any power and energy. If the actual Transmission Wheeling
Charge for any calendar year is less than said $200,000.00 minimum, then
Coffeyville Resources’ electric utility bill will be adjusted for any difference
between said $200,000.00 minimum Transmission Wheeling Charge and the actual
Transmission Wheeling Charge for that year. If a power and energy supply
contract is not available, the Minimum Transmission Wheeling Charge shall be
tolled until a new power and energy supply contract is obtained.   2  
Transmission Wheeling Charge for this period shall only be effective if
Coffeyville Resources elects to extend the Term of this Agreement pursuant to
Article XIV.   3   Transmission Wheeling Charge for this period shall only be
effective if Coffeyville Resources elects to extend the Term of this Agreement
pursuant to Article XIV.

 



--------------------------------------------------------------------------------



 



4.   Operation & Maintenance Charges       Coffeyville Resources shall reimburse
the City its actual costs of operating, maintaining, repairing, replacing, and
insuring the Transmission Facilities, plus a ten percent (10%) overhead markup,
unless and to the extent that such costs are included in a revenue requirement
recovered by the City under the SPP Open Access Tariff in which case there will
be no such reimbursement.   5.   Power Factor Adjustment       A Power Factor
meeting the contractual requirements of the Transmission and Power Supply
Providers must be maintained at the two metering locations (Meters M1 and M2)
where the City’s 138 kV transmission lines connect to Substation B.       The
Power Factor of Facility will be measured through the meters (Meters M3 and M4)
located at the Facility Delivery Point(s). The Power Factor of the City’s
transmission facilities connected to Substation B will be measured through
meters (Meters M5 and M6) located on the high-voltage side of the 138/69 kV
step-down transformers. The combined Power Factor of the City and the Facility
electric loads will be augmented through the use of two 21.6 MVAR, 138 kV
capacitor banks to assist in Power Factor correction. Coffeyville Resources may
elect to use the Facility’s 37,000 H.P. synchronous motor to fine-tune the Power
Factor requirements.       The data obtained from meters M3 through M6 will be
used to determine the MVAR requirements of the Facility and the City. To the
extent not otherwise recovered under SPP Charges, the costs of any necessary
reactive supply and voltage control ancillary services supplied by the SPP will
be billed to Coffeyville Resources and the City accordingly. All additional
costs incurred by the City to adjust the Facility’s Power Factor deficiencies
will be billed through part 5 of this Rate Schedule.   6.   Direct Assignment
Facilities       Any agreements for the recovery of costs associated with Direct
Assignment Facilities shall be negotiated by the Parties in advance of the
design, planning and construction of each Direct Assignment Facility proposed
under the Agreement. Any such agreements shall be in writing and executed by
both Parties.

 